Exhibit 10.2

AMENDATORY AGREEMENT

AMENDATORY AGREEMENT (this “Amendment”), dated as of July 12, 2019, to the
Amended and Restated Employment Agreement, dated as of August 31, 2016, and as
further amended (the “Employment Agreement”), between Tower Automotive
Operations USA I, LLC, a Delaware limited liability company (the “Company”), and
Jeffrey Kersten (the “Employee”). (The Company and the Employee are each a
“Party” and, collectively, the “Parties”.)

RECITALS:

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated July 12,
2019, by and among Tower International, Inc., a Delaware corporation (“Tower”),
Autokiniton US Holdings, Inc., a Delaware corporation (“Parent”), and
(iii) Tiger Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”) ( the “Merger Agreement”), Merger Sub will
commence a cash tender offer (the “Offer”) to purchase any and all of the
outstanding shares of common stock of Tower, par value $0.01 per share on the
terms set forth in the Merger Agreement and, if such Offer is consummated,
Merger Sub will merge with and into Tower (the “Merger”), with Tower surviving
the Merger as a direct, wholly owned Subsidiary of Parent;

WHEREAS, the Company desires to enter into this Amendatory Agreement in order to
induce the Employee to remain employed with the Company in light of the Merger;
and

WHEREAS, the Parties desire to amend the Employment Agreement to clarify that
“Good Reason” thereunder will exist if, as a result of a “Change in Control” (as
defined therein), the Employee ceases to be the Chief Financial Officer of a
company whose common stock is publicly traded;

NOW, THEREFORE, in consideration of the premises set forth in the above Recitals
and other good and valuable consideration, the Parties hereby agree as follows:

1.    The next to last paragraph of Section 5.3(e) of the Employment Agreement
is hereby amended by adding the following at the end thereof:

“Notwithstanding anything contained in this Agreement to the contrary, “Good
Reason” shall be deemed to exist if, in connection with or following a Change in
Control, Tower’s common stock ceases to be publicly traded on a national
securities exchange (unless the Employee becomes (or continues as) the Chief
Financial Officer of the ultimate parent entity of, or successor to, Tower, and
the common stock of such parent entity or successor, as applicable, is publicly
traded on a national securities exchange).”

 

1



--------------------------------------------------------------------------------

2.    Miscellaneous. This Amendment, together with the Employment Agreement,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, that may have
related in any way to the subject matter hereof. This Amendment shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No amendment or waiver of any provision of this Amendment
shall be valid unless the same shall be in writing and signed by each Party
bound thereby. This Amendment may be executed by the Parties in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile or pdf email
transmission shall be effective as delivery of a manually executed counterpart
hereof.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment effective as
of the day and year first above written.

 

TOWER AUTOMOTIVE OPERATIONS USA I, LLC By:  

/s/ James C. Gouin

Name:  

James C. Gouin

Title:  

President and CEO

/s/ Jeffrey Kersten

Jeffrey Kersten

 

3